Citation Nr: 0941724	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-31 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1986 to July 1991.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from February and 
August 2005 rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2008, 
the Board received additional evidence, with a waiver of 
initial RO consideration.


FINDINGS OF FACT

Degenerative disc disease of the lumbar spine was not 
manifested in service; arthritis of the low back was not 
manifested in the first post-service year; and the current 
degenerative disc disease of the lumbar spine is not shown to 
be related to the Veteran's service or to have been caused or 
aggravated by his service connected lumbosacral strain.


CONCLUSION OF LAW

Service connection for degenerative disc disease of the 
lumbar spine, including as secondary to service connected 
lumbosacral strain, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Via June 2004 and February 2006 letters, the Veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The letters informed the Veteran that he 
should submit any medical evidence pertinent to his claim.  
The VCAA notice was provided to the appellant prior to the 
initial adjudication in this matter.

Although he was not provided timely notice regarding 
disability ratings or effective dates of awards (see Dingess, 
supra), the present decision does not grant service 
connection and therefore any issue as to disability rating or 
effective date pursuant to an award of service connection is 
moot.  A March 2006 letter ultimately provided such notice; 
and the claim was thereafter readjudicated (curing the notice 
timing defect).  See January 2008 SSOC.  Moreover, the 
Veteran has not demonstrated any prejudicial or harmful error 
in VCAA notice, and any presumption of error as to the first 
element of VCAA notice has been rebutted in this case.  See 
Shinseki v. Sanders, supra.  

Regarding VA's duty to assist, all records identified by the 
Veteran have been associated with the claims file.  The RO 
arranged for a VA examination, in July 2004 and November 
2006.  VA's duty to assist the Veteran in the development of 
facts pertinent to his claim is met.  Accordingly, VA has 
satisfied its duty to assist the Veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim.  Therefore no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Applicable Law, Regulations, and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If certain chronic diseases (e.g., 
arthritis/degenerative changes) are manifested to a 
compensable degree within one year following a veteran's 
separation from active duty, they may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Disability that is proximately due to or 
the result of a service-connected disease or injury shall 
also be service connected.  38 C.F.R. § 3.310(a). 

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
secondary service connection may be made.  This had not been 
VA's practice, which suggests that the recent change amounts 
to a substantive change.  The present case predates the 
regulatory change.  Given what appear to be substantive 
changes, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

When all the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
in the evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his degenerative disc disease of 
the lumbar spine is either directly related to the injury in 
service (lifting heavy equipment) or that it was caused or 
aggravated by his service-connected lumbosacral strain.

The Veteran's STRs show that he was seen and treated in 
October 1989 for mid-back pain after lifting a heavy object.  
Paraspinal muscle strain, thorocolumbar area, was diagnosed.  
The STRs contain no mention of complaints of, or treatment 
for, degenerative disc disease of the lumbar spine.  On 
service separation examination, he denied back trouble of any 
kind; clinical evaluation of the spine was normal.

Post-service records, to include VA and Fee Basis records, 
from 2000 to 2007 show treatment for low back complaints.  A 
May 2004 VA MRI of the lumbar spine shows disc degenerative 
changes in the upper and mid lumbar spine.  On July 2004 VA 
examination, degenerative arthritis and degenerative disc 
disease of the lumbar spine with decreased and painful motion 
was diagnosed.

In an August 2006 statement, the Veteran indicated that his 
degenerative disc changes were due to the in-service injury 
which resulted in lumbosacral strain.

On November 2006 VA examination, the examiner noted:

"Reviewing the C-file and his initial injury in 
[October 1989], it was found that he had mild pain on 
the back, and he was diagnosed as paraspinal muscle 
strain of the thoracolumbar area.  His X-ray taken at 
the time was negative, and the Veteran's most recent MRI 
and X-ray findings are consistent with mild degenerative 
disc disease.  The Veteran's current pain as he 
complained during today's evaluation was on the left 
thoracolumbar paraspinal area.  Reviewing his history, 
his C-file, and with today's evaluation, I would like to 
conclude that the Veteran's degenerative disc disease of 
lumbar spine is less likely as not caused by or a result 
of his service-connected thoracolumbar strain in 1989.  
The mild degenerative disc disease as was evident from 
the MRI of [November, 15, 2006] and X-ray of [December 
4, 2006] could be the natural progression."

In an October 2008 letter from L. K., MD, he indicated that 
it was possible that the Veteran's disc disease could have 
been a result from his inservice injury.

As there is no medical evidence of degenerative disc disease 
of the lumbar spine in service, and no medical evidence of 
the degenerative arthritic changes of the low back now shown 
prior to 2004, service connection for degenerative disc 
disease on the basis that such disability became manifest in 
service and persisted to the present, or on a presumptive 
basis (for low back arthritis as chronic disease manifested 
in the first post-service year, under 38 U.S.C.A. § 1112) is 
not warranted.

The Veteran may still establish service connection for his 
current degenerative disc disease as directly related to 
service if competent evidence shows a nexus to an event, 
injury, or disease in service, but there is no such competent 
evidence.  While Dr. L. K. appears to suggest (see October 
2008 note) that the Veteran's current disc disease was 
directly related to the reported in-service injury, there is 
no indication that he reviewed the entire claims file, which 
shows no evidence of disc disease prior to May 2004.  A 
lengthy interval of time between service and the initial 
post-service clinical manifestation of a disability (here, 
some 13 years) for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  

As noted above, three threshold requirements must be met to 
establish secondary service connection.  First, competent 
evidence (medical diagnosis) of current disability.  This 
requirement is met; as degenerative disc disease of the 
lumbar spine is diagnosed.  Second, a service-connected 
disability.  This requirement is met, as lumbosacral strain 
is service connected.  Third, competent evidence of a nexus 
between the service-connected disability and the disability 
for which secondary service connection is claimed.

The only competent (medical) evidence of record that directly 
addresses the matter of a nexus between the Veteran's 
degenerative disc disease of his lumbar spine and his 
service-connected lumbosacral strain is in the report of the 
November 2006 VA examination.  The November 2006 examiner 
opined, in essence, that the service-connected lumbosacral 
strain did not cause the degenerative disc disease of the 
lumbar spine, but attributed the latter disability to the 
then 38-year-old Veteran's natural progression.  The Veteran 
has not submitted any competent evidence to the contrary.  
That attribution of the mild disc disease to natural 
progression would also rule out aggravation of the condition 
by his service-connected disability.

As the Veteran is a layperson, his own opinion that his 
degenerative disc disease is directly related to his service 
or caused by his service connected lumbosacral strain is not 
competent evidence.  Whether back pathology is remote trauma 
related or aggravated by lumbosacral strain is a complex 
medical question beyond the realm of lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim, and that service-
connection for degenerative disc disease of the lumbar spine 
must be denied.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, to include as secondary to service-connected 
lumbosacral strain, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


